Name: Council Regulation (EEC) No 495/86 of 25 February 1986 fixing, for 1986, the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product
 Date Published: nan

 No L 54/ 34 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 495/86 of 25 February 1986 fixing, for 1986, the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas pursuant to Article 269 of the Act of Accession , Portugal may, during the first stage , maintain , in the form of quotas , quantitative restrictions on imports of certain products in the pigmeat sector coming from the Community as constituted on 31 December 1985 ; Whereas paragraph 2 (b) of the said Article 269 provides that the initial quota in 1986 for each product should be fixed either at 3 % of the average of Portuguese production during the last three years before accession for which statistics are available or at the average of Portuguese imports made over the last three years before accession for which statistics are available where this criterion results in a greater volume ; Whereas the statistics currently available show that the initial quota should be fixed on the basis of Portuguese production ; Whereas , from 1 March to 31 December 1986 , the applicable quota should be equal to the initial quota, less one-sixth , HAS ADOPTED THIS REGULATION : Article 1 The amounts of the initial quotas which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession , apply to imports of products in the pigmeat sector coming from the Community as constituted on 31 December 1985 are set out in the Annex. From 1 March to 31 December 1986, the said amounts shall be reduced by one-sixth . Article 2 Detailed rules for the application of the quota system referred to in Article 269 of the Act of Accession shall , where necessary, be drawn up in accordance with the procedure laid down in Article 24 of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768 / 85 (2), the Management Committee set up by that Regulation having the power to adopt the detailed rules of application relating to live swine falling within sub ­ heading 01.03 A I of the Common Customs Tariff. Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 282 , 1 . 11 . 1975 , p . 1 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 . 1 . 3 . 86 Official Journal of the European Communities No L 54/35 ANNEX CCT heading No Description Initial quota for 1986 (tonnes) 01.03 Live swine : A. Domestic species 337 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine 3 758 B. Offals : \ I II . Other : I c) Of domestic swine 1 047 15.01 Lard ; other pig fat and poultry fat rendered or solvent-extracted : A. Lard and other pig fat : I II . Other 258